       Case 2:19-cv-02147-TC-JPO Document 131 Filed 02/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 MARK ENSMINGER, on behalf of himself
 and those similarly situated,

             Plaintiff,
                                                        Case No. 19-2147-TC
             v.

 CREDIT LAW CENTER, LLC, et al.,

             Defendants.

                          TENTH AMENDED SCHEDULING ORDER

        Defendant has filed an unopposed motion (ECF No. 130) to amend the scheduling

order originally filed on June 17, 2019 (ECF No. 26). Because defendant has demonstrated

exceptional circumstances (i.e., family medical issues) exist for amending the scheduling

order yet again, the motion is granted, and the scheduling order is amended as follows:

        a) Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from retained

            experts, must be served by defendant by March 10, 2021; disclosures and

            reports by any rebuttal experts must be served by April 9, 2021.

        b) Any motion for class certification must be filed by May 11, 2021.

        All other provisions of the original scheduling order shall remain in effect. As this

is the sixth extension of the subject deadlines, no further extensions will be granted

absent a showing of truly exceptional circumstances. The parties and their retained

expert should proceed with this warning in mind.

        IT IS SO ORDERED.

        Dated February 17, 2021, at Kansas City, Kansas.


O:\SCHEDULINGORDERS\19-2147-JWL-130.DOCX
Case 2:19-cv-02147-TC-JPO Document 131 Filed 02/17/21 Page 2 of 2




                              s/ James P. O=Hara
                             James P. O=Hara
                             U.S. Magistrate Judge




                               2
